 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDTriggs-Miner CorporationandInternationalUnion,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America(UAW) andIndependentWorkers of Owosso,Party of Interest.Case 7-CA-7090December16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn July 14, 1969, Trial Examiner Anne F.Schlezinger issued her Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentfiled exceptions to the Trial Examiner's Decision,and the Charging Party filed cross-exceptions with asupporting brief.'Pursuantto the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings areherebyaffirmed.The Board has considered theTrialExaminer'sDecision,theexceptions,cross-exceptions, and brief, and the entire record inthiscase,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer, as modified herein.The Trial Examiner found, and we agree, that theRespondent violated Section 8(a)(1) of the Act bythreats,coercive interrogation,and promises ofbenefit to employees on several occasions betweenSeptember 12, 1968, and January 13, 1969. We alsofindmerit in the Charging Party's exception to theTrial Examiner's failure to find additional threatsviolativeof Section 8(a)(1) by Supervisor BruceKobe on April 18, 1969. The essentially undisputedevidence reveals that on the morning of April 18,1969,Kobe,learningofemployeeHarrison'simpending testimony at the hearing herein,accusedher of "starting the whole thing," stated that hewould get even with her,and threatened that he"would go to court"and say that she was insaneand "was running around the parking lot with noclotheson."That afternoon,the record reveals,Kobe threatened Harrison by saying,in reference tothehearing,that her "goose was cooked," and'We deny theChargingParty'smotion to dismiss Respondent'sexceptions because of noncompliancewith Sec. 102 46,Board Rules, Series8, as amended,since the exceptionsare in substantial compliancewith theBoard'sRules.reiterated the threats made that morning.We also agree with the Trial Examiner that theRespondent violated Section 8(a)(2) by dominatingand interfering with the administration of "ShopEmployees,"and dominating and interfering withthe formation and administration of its successor,theIndependentWorkers of Owosso, and bycontributing financial and other support to bothorganizationsof its employees.As found by the Trial Examiner, the ChargingPartyrepresentedamajorityofRespondent'semployees in an appropriate unit when it demandedrecognitiononNovember 26, 1968.2 Respondentrefused to bargain on December 2, 1968. The TrialExaminer rejected the Respondent's contentions thatithad a good-faith doubt of the Charging Party'smajority status, and that it was not required tobargainwiththeChargingPartybecause theRegional Director had dismissed two petitions andanunfairlaborpracticechargeagainsttheIndependent, filed by the Charging Party. Instead,the Trial Examiner found, in view of Respondent's8(a)(1) and(2) conduct described above, that it wasmotivated by a desire to gain time to dissipate theCharging Party'smajority, to preclude it fromobtaininganelectionbymaintainingcontractrelationswith a dominating organization, and tomake a fair election anunlikely possibility.TheTrial Examiner therefore recommended a bargainingorder.3We agree with the Trial Examiner's conclusions,but we do not rely, as a predicate for finding an8(a)(5) violation, on the Trial Examiner's findingthat Respondent did not act in good faith in refusingtobargainwiththeUnionasthemajorityrepresentative of its employees in an appropriateunit.Inouropinion,Respondent'sextensiveviolations of Section 8(a)(1) and (2), as summarizedabove,were of a kind tending to undermine theUnion'smajority, and were of such pervasive andaggravatedcharacterastowarrantanorderdirectingtheRespondent to bargain with theCharging Party to repair their unlawful effect. Theaforementioned conduct not only prevented a fairelection but because of the nature and consequenceof certain of such conduct (i.e., entering into acontract with a dominated union, a contract whichserved under our rules to bar the election petitionsfiled by the Charging Party) actually precluded theholding of any election at all at the time of the'We find, in agreement with the Trial Examiner, that there were 178employees in the appropriate unit.We also find that a majority of theseemployees signed valid cards designating the Charging Party as theirrepresentativeWe find it unnecessary to pass on the authenticity of thecards allegedly signed by Joann M Good,Shirley Smalley, and SueZlomak, and therefore do not rely on them However,we do countTimothy J.Olson's card since the original is in evidence, the date on it isclearly legible,and it was signed before November.26, 1968.'We find no merit in the Charging Party's exception to the TrialExaminer's failure to provide in her recommended remedy for thedisposition of money donated by Respondent as an "employee benefitfund,"since it is deemed that,the usual remedy for 8(aX2) violations,provided herein,is sufficient to remedy the unfair labor practices found180 NLRB No. 39 TRIGGS-MINER CORP.Charging Party's original demand for recognition aswell as during the pendency of this proceeding. Wefind in these circumstances that the signed cards bywhich the employees designated the Charging Partyto represent them provide a more reliable guide tothe employees' true choice than would an election.We further find that application now of traditionalremedies cannot restore the conditions as theyexisted at the time the Charging Party attained itsmajority and made its bargaining demand and thatonly a bargaining order will prevent Respondentfrom reaping the benefits of its unfair laborpractices.'We conclude accordingly, that by refusingtheCharging Party'srequest and engaging in theaforesaid unfair labor practices, Respondent violatedSection 8(a)(5), and that to effectuate the policies oftheAct an orderrequiring theRespondent torecognize and bargain with the Charging Party isrequired to remedy its violation of that section, aswell as to remedy the other unfair labor practicesfound.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andherebyordersthatRespondentTriggs-MinerCorporation, Owosso, Michigan, its officers,agents,successors,and assigns,shall take the actions setforth in the Trial Examiner's Recommended Order.'N.L.R.B. v. L. B. Foster.418 F.2d I(C.A. 9).'N.L R B.v.Gisse! Packing Co.Inc.. 395 U.S. 575.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Trial Examiner: Upon chargesfiledonDecember 19, 1968, by International Union,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America (UAW), referred toherein as the Charging Party' or the UAW, the GeneralCounsel of the National LaborRelationsBoard, by theRegionalDirector forRegion 7 (Detroit,Michigan),issuedacomplaintdatedFebruary 28, 1969. Thecomplaint alleges that Triggs-Miner Corporation, referredto herein as the Respondent, has engaged in unfair laborpractices in violation of Section 8(a)(1), (2), and (5) of theNational Labor Relations Act, as amended. In its answer,duly filed, the Respondent admits certain facts set forth inthe complaint, but denies that it has engaged in any unfairlabor practices.Pursuant to due notice,a hearingwas held before me atOwosso, Corunna, and Flint,Michigan,on April 21 and22 and May 12, 1969. All parties other than IndependentWorkersofOwosso,hereinreferredtoastheIndependent, appeared at the hearing and were affordedfullopportunitytobeheard,toexamineandcross-examinewitnesses,andtointroducerelevantevidence. Subsequent to the hearing, the General Counsel'On the third day of the hearing, Mr Cross entered an appearance forStanleyLubin,Esq., Detroit,Michigan,who did not attend the hearing.207and the Respondent filed briefs which have been fullyconsidered=Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation duly organized under,and existing by virtue of, the laws of the State ofMichigan.Untilon or about January 1, 1969, theRespondentmaintained its only office and place ofbusiness in Owosso, Michigan, herein called the Owossoplant.Subsequent to that time, the Respondent hasmaintained its principal office and place of business inCorunna, Michigan, herein called the Corunna plant. TheRespondent has been at all times material herein engagedin the manufacture, sale, and distribution of electrical wireharnesses,aluminum doors and windows, and relatedproducts, at the Owosso and Corunna.plants, the onlyfacilities involved in this proceeding.During the year ending December 31, 1968, whichperiod is representative of its operations during all timesmaterial herein, the Respondent purchased goods andmaterials valued in excess of $50,000 which were deliveredto its Owosso and Corunna plants directly from pointslocatedoutsidetheStateofMichigan,anditmanufactured, sold, and distributed products valued inexcess of $50,000 which were shipped from said plantsdirectly to points located outside the State of Michigan.The Respondent in its answer admits, and I find, that it isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDIfind, as the complaint alleges and the Respondent'sansweradmits,thatInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America (UAW), and the "Shop Employees"and its successor, IndependentWorkers of Owosso, arelabor organizations within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe issues in this proceeding are whether theRespondent (A) dominated and interfered with theadministration of the "Shop Employees" and dominatedand interfered with the formation and administration ofthe Independent, and contributed financial and othersupport to both organizations, in violation of Section8(a)(2); (B) refused to bargain with the UAW in violationof Section 8(a)(5); and (C) interfered with, restrained, andcoerced its employees in the exercise of their Section 7rights by the above conduct and by coercive interrogation,warnings,and the promise and grant of benefits, inviolation of Section 8(a)(1) of the Act.'The caption of the General Counsel's brief, apparently inadvertently,omits the name of the Independent The caption of the Respondent'sanswer names a union other than the Charging Party.This was apparentlyalso inadvertent as the answer shows that it was served on the ChargingParty,and the caption of the Respondent's brief correctly identifies theCharging Party. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDA The8(a)(2) Issues1.The "Shop Employees"The record does not show when the "Shop Employees,"admitted by the Respondent to be a labor organization,came into being.' The organization was referred to invarious ways by employee witnesses, one of whom, BettyMatthews, testified that it had no name but "was just theshop union."An agreement dated March 15, 1968,however, has the heading: "This Agreement entered intobetweenTriggs-MinerCorporationandits`ShopEmployees' shall include all hourly-rated personnel." Theagreementsetsforthprovisionscoveringworkingconditions and provides that it shall be in effect for 2years.Itissignedformanagement by President ByrelTriggs, Vice President Darrell Triggs, and Vice PresidentHerschelMiner, and by "Shop Representatives" PatriciaDevereaux,Wilma Smith, and Patricia Onstott. Miner,who was also the personnel director, asked BettyMatthews to serve in place of Devereaux, who was on sickleave from June 7 to October 21, 1968.' Matthews agreed,and a notice was posted on the plant bulletin boardshowing this change. During the period Matthews servedas a representative, she attended 4 or 5meetings,and waspaid for the time she spent at these meetings. Minernotified her at her machine of the meetings, which wereheld in his office, and he attended and participated inthem. Smith also attended the meetings but Onstott, whoworked ona latershift,generally did not. There is noprovision in the agreement for such meetings. While theexecution of the agreement and Miner's designation ofMatthews as a representative occurred prior to the 10(b)period, the meetings were held within that period.BettyMatthews signed a UAW card on September 11,1968.On September 12, as she testified credibly andwithout contradiction, she was called from her machineinto an office by Miner, who "asked me if the UAW hadcontacted me, and I told him yes and he asked me how Ifelt about it, and I told him I was chairman for the UAWlast year and I felt the same way this year." On Monday,September 16, Matthews was called into a meeting in theofficeofPresidentTriggsAlso present were VicePresidentTriggs,Miner, Foreman Jakeway,' and bothSmith and Onstott They discussed a political buttonMatthews was wearing, employee turnover, a wageincrease, and, asMatthews testified, "we got our raise andthey told us to go out and tell the girls in the shop we gota raise."6The hourly rate was set at $2.10 with anincrease of 8 cents after 30 days; Matthews was increasedthereby from 1.80 to 2.18 an hour. This meeting ran from3.30 to about 5. Matthews, whose regular hours were 7a.m. to 3:30, was paid at the time-and-a-half overtime rateforattendanceatthismeeting.On September 23,Matthews, as requested by Miner at her machine, signed apaper "to authorize for the raise to go on the contractthere."The record shows that employeesneversignedmembership cards or other indicia of membership in the'As the General Counsel'sbrief points out, evidence as to conductrelating to the "Shop Employees"which occurred prior to the 10(b) periodmay be considered as background.'Miner, who was no longer with the Respondent at the time of thehearing,did not testify.'None of the management representatives present at this meetingtestified'Theywere not directed to announce that,as discussed below,a monthlyattendance bonus was discontinued when the wage increase was granted"Shop Employees," and that the "Shop Employees" nevercollecteddues.Moreover, asMatthews testified, theorganization had no constitution or bylaws, owned noproperty, had no bank account, held no meetings with theemployees, and maintained no books and records of anytype.2.TheIndependentMiner had the wage supplement showing the increaseexecuted by the "Shop Employees" representatives onSeptember 23, 1968. The Respondent also executed aMemorandum of Agreement bearing the same date with"IndependentWorkers of Owosso" which stated that theIndependent represented the majority of hourly ratedemployees, and that the parties agreed to incorporate andbe bound by the March 15 agreement and the September23 wage supplement. The wage supplement was signed byByrelandDarrellTriggsandbyMiner for theRespondent,andby"ShopRepresentatives"Smith,Onstott,andMatthews as alternate for Devereaux,whereas the agreement with the Independent was signedonlybyDarrellTriggs for the Respondent and byDevereaux, with no title indicated, for the Independent.There is no explanation of her signature although, asnoted above, Devereaux was on sick leave at that timeuntilOctober 21, 1968. There is also no explanation ofwhat disposition was made of the "Shop Employees," whoauthorized the successorship or chose the new name, orhow Devereaux acquired the authority to execute anagreement on behalf of the Independent.Miner continued to play a leading role in theIndependent as he did with its predecessor. For example,he decided, after the agreement had been signed withDevereaux as the sole representative of the Independent,that the Independent should have officers. Thus Onstotttestified credibly and without contradiction that on aboutOctober 15, 1968, when she was employed on the secondshift,Miner telephoned her at home in the morning andoffered her a choice of offices in the Independent. Shetold him she did not want any of them as she was satisfiedjust to be a committeewoman. When Miner insisted,however,Onstott agreed to be treasurer.Miner thencommented that there were no money matters, andOnstott said that was why she made this choice. Minerreplied, "okay now you are secretary-treasurer." He thensought Onstott's views as to whether Devereaux or Smithwould make the better president, but Onstott maintainedthat she had no preference. Miner then asked if Onstotthad any complaints as the committeewoman for thesecond shift. She had one, which they discussed, and thisconcludedtheconversation.Onstottservedassecretary-treasurerof the Independent until December1968.On December 5, the Respondent's personneldepartment issued a notice, signed by Miner, addressed toall employees, headed "SUBJECT: TRIGGS MINER &INDEPENDENT WORKERS OF OWOSSO," whichstated:Your Representatives are as follows:DAY SHIFTPat Devereaux (President)Wilma Smith (V. President)NIGHT SHIFTJohn Begley (Sect'y Treas.) TRIGGS-MINER CORP.209The record does not reveal how or when these"Representatives" were selected, or how Miner's questionas to whether Devereaux or Smith would make the betterpresidentwas thus resolved.On December 13, asupplement to the March 15 agreement providing forcall-inpay was executed for the Independent by these"Representatives."The Independent, like its predecessor, had noheadquarters outside the Respondent's premises.' Further,theRespondentnotonlycontinuedtoassisttheIndependent in various ways as it had the "ShopEmployees,"butitgreatlyincreaseditsfinancialcontributions.The Respondent, sinceMarch 15, 1968,when the agreement with the "Shop Employees" wasexecuted,hadmaintainedanaccount relative to anemployeebenefitfund,apparentlymadeupofcommissions paid by Canteen Service Company onfood-vending machines it had in the plant. Periodic noticeswerepostedonthebulletinboardshowingthedisbursements and the balance in this fund. This continueduntil, as the parties agreed at the hearing, the balance of$405.26 in this fund was turned over to the Independenton January 29, 1969. In addition, beginning in December1968, Canteen Service Company began sending its checksdirectlyto the Independent which, as stated in theRespondent's answer, has since "exercised full control anduse of said funds." The Independent at the time of thehearing had received from Canteen Service Companychecks in the amounts of $34.30, 13.83, 8.36, and 169.24,which with the benefit fund balance represented the totalincome of the Independent. Further, as the Respondentadmitted, on or about January 13, 1969, at the request ofthe Independent, it provided and paid for the printing ontheRespondent's letterhead stationery of copies of theMarch 15 agreement, as supplemented and amended,which were distributed to the employees on about January30 by Devereaux.Devereaux prepared a petition at home early in January1969 bearing the following caption:We the undersigned employees are members of theIndependentWorkers of Owosso. We the undersignedare employees of the Triggs Miner Corporation ofCorunna, Michigan.We hereby certify that we are represented by theIndependentWorkers of Owosso, of which Mrs. PatDevereaux is now president. It is our wish to continuetobe represented by the IndependentWorkers ofOwosso, and we have no desire to be represented byany other union.She circulated the petition in the plant and obtained 69signatures, all dated January 6 to 9. She testified that shethought there were additional members of the Independentbut "wouldn't know for sure."On January 13, employee Nina Harrison, who hadasked to see Miner, was told she could do so at I1 a.m.She found Devereaux and Smith also present. Harrisonasked why the Respondent had discontinued the bonuspreviously granted when an employee did not miss a dayforamonth.Miner stated that the bonus wasdiscontinued because of the "substantial raise we had, hedidn't feel a bonus was right." When Harrison asked whovoted the bonus down, Miner replied that "the girls voteditdown, the representatives and that they had a right to'The formal papers in this proceeding,including theRespondent'sanswer, were served on the Independent addressed c/o the Respondent atItsCorunna plant.voteanything down."8Harrison also questioned whyDevereauxheldtwooffices,committeewoman andpresident,and said the girls were "irate" about this.Miner replied that the girls had voted for her, and whenHarrisonsaidtheyvotedforDevereauxforcommitteewoman but not for president, he merelyrepeatedthattheyhadvotedforher.The twocommitteewomen made no comment about these matters.Smith did mention that Devereaux had ordered cards andpaid for them out of her own pocket, whereupon Minersaid "she had the check book and to write herself a checkfor this amount." As Harrison testified further: "It wasthen brought up about Livinski presumed to have given astatement to the National Labor Relations Board and Mr.Miner couldn't understand why, and he said after all theCompany had done, we had received a big raise, we hadour own union, and we had the funds from the canteenmachines for anything we wanted to use them for, unionbusiness, flowers, gifts and so on, and he looked at hiswatch and said it was close to eleven-thirty and he had ameeting andwould have to cut this meeting short, and Itold him if things didn't straighten out that the UAWwould get in regardless, and he said if they did theywouldn't be in long."How the Independent came into being was vague evento the active participants. Devereaux testified that she didnotrememberwhen she became president of theIndependent but thought it was in October or Novemberof1968.Shecontinuedtoservealsoasacommitteewoman although there was continuing employeeopposition to her dual role. Employee Eleanor Kenyonbegan circulating a petition in early February seeking theremoval of Devereaux as president, but, as DonnaSprague testified, she overheard Foreman Jenkins tellKenyon on February 10: "I don't want to see any morepetitions out in the plant. I am going to tear them up. Theelection tomorrow should take care of that."' In contrast,a noticesignedonly "Pat Devereaux," announcing ameeting of all hourly employees at 3.30 on February 11"at the lunch tables," was posted on about February 5with no employer opposition.' ° Devereaux, who resignedas president, testified that some correspondence and acheck book were the only records of the Independent shehad, that "I turned it over to John - I can't evenremember his last name now," and that she in fact turnedthematerial over to a girl who worked in the office andasked this girl to give it to John.EmployeeMax Fuller testified that at a meeting(presumably the one held on February 11) at which about80 were present, all agreed that they should nominatepeople and that the ones with the most votes would bepresident, treasurer, and secretary respectively.He alsotestified that the election was held on the day Devereuxresignedas president. Although Foreman Jenkins advisedsome of the girls prior to the election they could vote byhand, the girls did not agree, and the election was bywritten ballot. During the election, the door to the qualitycontrolroom was open and Foreman Jenkins andJakeway came out once or twice and then returned to thequality control room.The March15, 1968, agreementprovides "Any employee with a perfectattendancerecord for a fullmonth will receive an additionalfive cents(05) per hourworkedfor that month as a specialbonus " The wagesupplement of September23 voidedthis provision'Foreman Jenkms did not testify."The Respondent's answer states that "Minerdid post any items on theBulletin Board, at the requestof theIndependentWorkers of Owosso " 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDFuller, who was nominated by Devereaux, got the mostvotes, with Donna Sprague and Larry Pryor next highestof the approximately 6 or 7 who Fuller testified were"nominated as committee people." Fuller, who becamepresident, suggested that Pryor "take care of the checkbook" and Sprague "take care of the correspondence."They agreed, so Pryor became treasurer and Spraguesecretary. Sprague resigned this office after about 2 weeksfor health reasons, and was succeeded by Janice Mallory.The record does not show how Mallory was selected.Pryor testified that he had been treasurer of theIndependent since "February something" of 1969, andthat his predecessor as treasurer was Devereaux. As hetestified,hisdutiesas treasurer were to deposit theCanteen Service Company checks in the bank, and towrite checks for items such as flowers and gifts for whichthe employees voted. He also gave a check for $10.97 toDevereaux to reimburse her for the cards she had hadprinted which, he testified, "stated Independent WorkersofOwosso, or something of that kind, something likethat." There is no evidence that employees had previouslysigned cards for the Independent nor that they signed theprinted cards obtained by Devereaux.On March 11, about 3:30, there was a meeting in thelunch area of the plant. Donna Sprague testified that25-30 employees were present; that Fuller said he wanteddues taken out of the pay checks - he did not know howmuch or how it would be done but he did not want theorganization supported by canteen funds. The question ofhow to do it was deferred. The record does not show thatdues were thereafter paid to the Independent.Fuller also prepared a notice addressed to members ofthe Independent which stated in part as follows:The attendance at our union meetings have been solow that it is actually insulting to your committeemembers and to those members who do attend. Youhave always griped about not having meetings toknow what is going on and to discuss membershipmatters . .Your union and your representatives have anobligation to it's members against management for fairpractice and to uphold it's contract (such as itis) ....So I say to you now, that I am not only recommendingbut demanding that management give the person orpersons who harrass another member and causes it tobe intolerable to work with them . . . a week off fromwork and if it happens again the second time that wedesolve that person or persons membership in our unionand that they then be discharged from the companybecause they are no more a member .... [sic]Fuller testified as to this notice that "I put one on theboard and I gave one to Mr. Breeden and one to the plantsuperintendent." The notice bears, in addition to Fuller'ssignature as president of the Independent, the handwrittennames of "Vern Jenkins" and "Dan Breeden" but therecord does not show whether these were signatures."3.Findings and conclusionsTheundisputedevidenceshows thatMiner,amanagement official,controlledtheoperationsandfunctionsofthe"ShopEmployees."He notifiedcommittee members at their work places of meetings,which were held in his office or in the president's office,and he attended and participated in the meetings.Committeemembers were paid at their regular orovertime rates for the time spent at these meetings. MinerinterrogatedMatthews about UAW activity the day aftershe signed a UAW card, and learned that she was againsupporting the UAW organizing campaign. A few dayslater,Matthews and the other representatives of the"Shop Employees" were called into the president's office,asubstantialwage increasewas granted, and therepresentativeswere directed to spread the word aboutthis increase in the plant. They were not directed toannounce the discontinuance of the attendance bonus. Todo so would have detracted from the effectiveness of thewage increase announcement in demonstrating the benefitsof representation by the "Shop Employees." Or Minermay not yet have decided that, in view of the wageincrease "he didn't feel a bonus was right," as he toldHarrison in the conversation in which he expressedsurprisethat employees would give statements to theBoard when the Respondent had given them such asubstantial raise, their own union, and other generouscontributions.Inaddition,theevidence shows that the "ShopEmployees" was wholly dependent financially on theRespondent as it collected no dues, had no bank account,owned no property, and had no headquarters other thantheRespondent'splant.Itassumednoclear-cutorganizational form as it had no constitution or by-lawsandmaintained no books or records. There is noindicationthat the "Shop Employees" ever had anelection of representatives, ever held its own meetings, orever held meetings with the employees it purportedlyrepresented. Finally, there is no evidence that the "ShopEmployees" ever obtained signed cards or any otherindiciaof its selection as the representative of theemployees. On the basis of the foregoing and the entirerecord, I find that the "Shop Employees," although itcame into being and had an agreement executed prior tothe Section 10(b) cutoff date, is shown by the evidence tohave been a labor organization that did not functionindependently, that existed only by the grace of theRespondent,and that was "unable to maintain itsexclusive representative status and carry out its functionswithout the Respondent's unlawful support and assistancewhich had continued into the 10(b) period."'rMinerexercisedevengreatercontroloftheorganization and functions of the Independent than he hadof the "Shop Employees."It isapparent that, as a result,the Independent functioned not as an organization chosenby and representing the interests of the employees, but asan instrumentality of the Respondent, to carry out itspoliciesand to thwart the continuing efforts of theemployees who were organizing the UAW. There is aclear inference from all the evidence, and I find, that itwas not the employees but the Respondent whichformalized the descriptive designation of the "ShopEmployees" into the title of "IndependentWorkers ofOwosso," and determined the format of the successororganization.The Respondent also selected the originalofficers and representatives, and interfered when at a laterpoint the Independent scheduled and held an election.Further, the Independent, like its predecessor, had noconstitution or bylaws, obtained no signed cards or otherindicia of membership, had no headquarters other thanthe Respondent's plant, and was entirely dependent upontheRespondent for financial support.Finally,theRespondent, after it established the Independent, granted"Breeden,executivevicepresidentand generalmanager of theRespondent, was present throughout the hearing but did not testify."Arden Furniture Industries.164 NLRBNo. 159, fn. 4. TRIGGS-MINER CORP.itexclusive recognition in the absence of any evidence thatthis represented the desires of a majority of the unitemployees" and at a time when the UAW, as theRespondent was aware, was organizing its employees.While the original agreement with the "Shop Employees,"to which the successor Independent fell heir, was executedprior to the Section 10(b) cutoff date, the Respondent wasnot warranted by this fact in assuming and exercisingduring the Section 10(b) period such complete control ofboth of the organizations purporting to represent itsemployees.Accordingly, I find, upon the entire record,that the Respondent dominated and interfered with theadministration of the "Shop Employees" and dominatedand interfered with the formation and administration ofthe Independent, and contributed financial and othersupport to both organizations, in violation of Section8(a)(2) and (I) of the Act.' °B.The8(a)(5) Issues1.The appropriate unitThe parties are in agreement, and I find, that allproductionandmaintenanceemployeesattheRespondent'sOwosso and Corunna, Michigan, plants,including shipping and receiving department employees,butexcludingofficeclericalemployees,professionalemployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining.2.The UAW majorityRichard Bowen,whose qualifications as a handwritingexpert are shown by the record and were conceded by theRespondent at the hearing,compared the signatures ontheUAWcardswiththoseonW-4forms."TheRespondent,which furnished theW-4 forms,asserted atthe hearing that it did not contest the authenticity of thesignatures thereon.Of the 129 UAWcards examined byBowen,he listed 119 as having authenticated signatures,and the Respondent stipulated to the authenticity of thesesignatures.As to the remaining 10 cards,Bowen statedthatone signature was not authenticated;' 6that threecards had no matchingW-4 forms;"Bowen said he hadno opinion as to whether or not one signature wasauthentic but the"hand lettering"on the card and on theW-4 form "did compare";" that two signatures on theW-4 formswere illegible but the hand lettering thereonand on the related cards did compare;"that one W-4form was unsigned but the hand lettering on it and on thecard did compare;30and that,as to two cards which were"The Supreme Court recently reaffirmed its holding that"An employer,of course,may not,even if he acts in good faith,recognize a minorityunion."N.L.R.B.Y.GisselPacking Co.,395 U.S. 575,fn. 8. See alsoWoodmere,Inc.,175 NLRBNo. 69 (TXD)."Sea Life Incorporated,175NLRB No. 168;Donna Lee Sportswear,174 NLRBNo. 54;H and H PlasticsMfg. Co,389 F.2d 678 (C A. 6). InFederalMogul Corp.v.N.L.R.B.,394 F.2d 915(C.A. 6), denyingenforcement of 163 NLRB No. 131, the court relied on factors which aredistinguishable from the instant case,such as the fact that the committeethere involvedwas composed of employee representatives from eachdepartment,who were elected annually by the employees;the committeemet by itself,met with the employees,and held regular scheduled meetingswithmanagement;negotiations leading to a collective bargainingagreementwere concededly'carriedon in a strictly arms' length,give-and-take manner";and, as the court therein concluded,the "entireevidence in this case is consonant with the complete independence andintegrity of the committee."211signed inprinted letters rather than script, the handletteringon them and on the respective W-4 forms didcompare.21As to thoseinstancesinwhich Bowen statedthat the "hand lettering" on the W-4 form and on thecard "did compare," he stated further that in his opinionthe same person did the lettering on both, and that thecard of Betty Pardy was the only one that was not signedby the employeein question.The UAW made written requests for recognition onabout October 21 and November 26, 1968. Lists preparedby the Respondent show 191 employees on the payroll asof October 22 and 178 as of November 22. I find that 79of the UAW cards are dated on or before October 21, thedate of the first request, which constitutes less than amajority of the employees on the October 22 list. I findfurther that 100 of the UAW cards are dated on or beforeNovember 26 and contain the authenticated signatures ofemployees whose names appear on the November 22payroll list.These names, which are set forth in"Appendix A," attached hereto, include six employeeswhose cardsBowenauthenticated becausein his opinionthe same persondid the hand lettering on both the cardand the W-4 form. 12 Accordingly, I find that the UAWrepresented a majority of the Respondent's employees inthe appropriateuniton November 26, 1968, and, further,that the UAW had achieved majority status on that dateeven if those cards which Bowen authenticated on thebasis ofthe hand lettering are not counted.3.The refusal to bargainThe UAW sent letters to the Respondent on October21andNovember 26, 1968, claiming to represent amajority of employees in the appropriate unit, offering toprove itsmajority status,and requesting collectivebargainingnegotiations.The Respondent's only responsewas aletter dated December 2 in which it rejected theUAW claims on the ground that the Regional Directorhad dismissed a UAW petition for an election and heldthe contract with the Independent to be a bar. TheRespondent admits that it has at all relevant times refusedto bargain collectively with the UAW, and maintains that"Thismethod of authenticating signatures has beenapproved by theBoard.Aero Corporation,149 NLRB 1283, 1287."That of Betty Pardy"These were the cardsof CharlotteBeerer,Alice Pickard,and BonnieTeeterTheRespondent stated at the hearing, and the GeneralCounselagreed,that none of the three were employees whenthe UAW made itsfirstdemand for recognition on about October21, 1968, and that onlyBeerer was when another demand was made on aboutNovember 26."This referred to the card of Sue Zlomak"Thisreferred to thecards ofSharon Fath and Susan Spencer."Thisreferred to thecard of ShirleySmalley"This referred to the cards of JoAnn M. Good and Bessie Nellis"The names of those whosignedUAWcards and who appear on thepayroll as of November 22 include Kathleen Burley, Bessie Nellis, ElaineRoberts, and ShirleySmalley,whose cards the Respondentobjected to onthe ground that they were undated,as theywerein fact dated October1968, onlythe day ofthemonth having beenomittedAsoincluded areZlomak, Fath, Spencer, Smalley,Good,and Nellis, whose cards wereauthenticated by Bowen on the basisof the hand lettering, and MaryMaciak and Thelma Rayno,whose cards, apparently inadvertently, aredated September11, 1969. The listdoes not includeCharlotteBeerer asher name does not appear on the payroll as of November22 although theRespondent indicated at the hearing she was employed on that date, and asno W-4 form was provided against which Bowen could check her signature;Verna Houck,Anna Marie Sabo,or Alfred Strobel,whose cards beardates later than November26; or Timothy Olson becausethe originalexhibits in this case were lost in transit,necessitatinguse of the duplicateexhibits, and the date on hisduplicatedcard is illegible. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas justified in doing so in accord with certaindeterminations made by the Regional Director and upheldon appeal." The administrative determinations on whichtheRespondentrelies,however,weremade inrepresentation cases and in a "CB" complaint case inwhich the UAW charged the Independent with violationsof the Act. They are not determinative herein as theyinvolveddifferentissues.:'Moreover, theRegionalDirector,when he dismissed the petitions and refused toissue a complaint in the "CB" case, made it clear thatthere was no adjudicationin such rulingsof the questionwhether the Independent was a dominatedorganization.13Furthermore, the Independent,as well as itspredecessor,the "Shop Employees," have been found above to beorganizationswhichtheRespondentunlawfullydominated. I conclude, therefore, that the MemorandumofAgreement which the Respondent executed with theIndependent, incorporating the agreement executed withthe "Shop Employees," does not constitute a valid basisfor the Respondent's rejection of the UAW's claim ofrepresentative status.The Respondent also contends that the signatures onthe petition circulated early in January 1969 by Devereauxestablish that the Independent was the representative ofthe employees, or at least that many of the employees haddesignated both organizations, thus casting doubt on thevalidity of their UAW choice. The petition, however, wasnot signed by a majority of the unit employees; thesignatureswere obtained in the plant by an employee whohad been designated by the Respondent to play a leadingrole in the Independent;S" and the Independent has beenfound to be an unlawfully dominated organization. I find,therefore, that the signatures on the petition do notdetract from the efficacy of the UAW cards, and that theydo not indicate that the Independent was the dulydesignated representative of these employees.As theBoard has stated, "the representative status ofa union isnotuncoercedwhere tainted by unlawful employerassistanceand support.""The Respondent asserts, in both its answer and brief,that it refused to bargain with the UAW because of agood-faith doubt of the UAW's majority status. Thisallegeddoubtwas not expressed, however, when theRespondent rejected the UAW's requests, which includedanoffertoprove its representative status.TheRespondent,moreover, continued during the period inquestiontodominatethe Independent in violation ofSection 8(a)(2). It also,as pointedout below,engaged in"The UAW filedan election petition(Case 7-RC-9181) on October 30,1968, whichthe RegionalDirectordismissed on contract-bar grounds onNovember 13; another petition(Case 7-RC-9227)on December 5 whichthe Regional Director dismissed on the same grounds on December 16; anappeal from this ruling which the Board on January22, 1969, affirmed;and a charge(Case 7-CB-1884) on December 19, 1968, alleging that theIndependent was violatingthe Act, which theRegional Director dismissedon February 20, 1969,which ruling on appeal was upheld.'SeeMcEwen Manufacturing Company.172NLRB No. 99, fn. 6,Vikingof Minneapolis.171NLRB No. 7, fn. 1."The Respondent's brief points out, in fact, that theRegional Director,indismissing a petition on the ground ofcontractbar, held that Boardpolicy prohibitedconsideration in a representation caseof the UAWallegationsthat theIndependent was a dominated organization; and, inrefusing to issue a complaint in the"CB" case,held that thecharge thatthe Independent was a dominated organization would not constitutea perse violationof theprovisions of Sec.8(b) of the Act."SeeUnited Slates Railway EquipmentCompany,127NLRB No. 51,Holland ManufacturingCompany.129 NLRB 776, 785."NationalFederationof Labor. Inc.,160 NLRB 961,United StatesRailwayEquipmentCompany. suprainterference, restraint, and coercion violative of Section8(a)(1) of the Act. Accordingly, I find, on the basis of theentire record, that the Respondent was not motivated, inrefusing to recognize the UAW, by doubt of its majoritystatus.On the contrary, the nature and extent of its unfairlabor practices indicate that it was motivated by a desireto gain time to dissipate the UAW's representative status,topreclude the UAW from obtaining an election bymaintainingcontractualrelationswithadominatedorganization, and to make a fair election, if the UAWshould succeed in obtaining one, an unlikely possibility. Ifind, therefore, that the Respondent, by its refusal tobargain with the UAW on and after December 2, 1968,violated Section 8(a)(5) and (1) of the Act."C. The 8(aXl) IssuesAs described above, Betty Matthews on September 12,1968, was called away from her machine into an office byMiner, who "asked me if the UAW had contacted me,and I told him yes and he asked me how I felt about it,and I told him I was chairman for the UAW last year andIfeltthe same way this year." A few days later, onSeptember 16,Matthewsattendedthemeeting inPresident Triggs' office in which the wage increase wasgranted and the "Shop Employees" representatives weretold to spread the good news, but were not told to reportdiscontinuance of the attendance bonus.Frederick Rood, who has left the Respondent's employ,testified credibly and without contradiction that effortswere made by some employees beginning in November1968 to merge the UAW and the Independent, and that,on December 1, some of the employees met at a unionhall and elected a committee, with Rood as president, tolook into this matter. On December 14, Miner andJakeway came to where Rood was waiting for his ride andtold him that he was the last one they thought would ever"go for that UAW thing," that they were fair, and that hedid not have to go to the union because if he ever had aproblem he could talk it over with them. As Rood furthertestified, at a dinner attended by all the male employees ofthe Respondent on Saturday, December 14, Jakeway toldhim, "I would have went a hell of a lot further in theplant if I hadn't got mixed up in that stupid union "Ifind, in the entire context of this case, that theRespondent, by Miner's interrogation of Matthews aftercalling her into a management office, by the remarks ofMiner and Jakeway that Rood did not have to go to aunion because he could talk over his problems with them, 39',and by Jakeway's threat to Rood that adherence to theUAW would lessen an employee's opportunity foradvancement, interfered with, restrained, and coerced itsemployees in the exercise of their Section 7 rights. I findfurther that the Respondent has violated Section 8(a)(1) oftheAct by such conduct; by granting a wage increase,shortly afterMiner's interrogation ofMatthews aboutUAW activity, in order to discourage membership in andactivityon behalf of the UAW;30 by having the wageincreaseannounced in a way most favorable to theIndependent, thereby having it "implemented through anemployer-dominated labor organization, itself a device fordiluting interest in unionism";" and by Miner's remarks"N.L R.8v.GisselPackingCo, 395 U.S. 575.19SolvayBakingCompany,176 NLRB No. 92"Congdon DieCartingCompany,176 NLRB No. 60."SeeKellwoodCompany v. N L.R.B.,411 F 2d 493 (C.A. 8), in whichthe courtheld, on rehearing,that"The timing, the contentand the manner TRIGGS-MINER CORP.213on January 13, 1969, that he did not see why employeeswould give statements to the Board when the Respondenthad given them a "big raise," their own union, and thefunds from the canteen for union business or whatever usethey preferred.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondentengaged inconductviolative of Section 8(a)(1), (2), and (5) of the Act, I shallrecommend that it cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.As I have found that the Respondent unlawfullydominated and interfered with the administration of the"Shop Employees" and dominated and interfered with theformation and administration of the Independent, andcontributedfinancialandothersupporttobothorganizations,Ishallrecommend that it completelydisestablishboth organizations as representative of itsemployees."As I have also found that the Respondent unlawfullyrefused to bargain with the UAW as the exclusiverepresentative of its employees in an appropriate unit, Ishall recommend that it bargain collectively, upon request,with the UAW concerning rates of pay,wages,hours ofwork, or other terms and conditions of employment, andembody in a signed agreement any understanding reached.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Triggs-Miner Corporation, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. InternationalUnion, United Automobile, Aerospaceand AgriculturalImplementWorkers of America (UAW),and "Shop Employees" and its successor, IndependentWorkers of Owosso, are labor organizations within themeaning of Section 2(5) of the Act.3.Bydominatingandinterferingwiththeadministration of the "Shop Employees" and dominatingand interfering with the formation and administration ofthe IndependentWorkers of Owosso, and contributingfinancialand other support to both organizations, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(2) and (1) ofthe Act.4.All production and maintenance employees at theRespondent'sOwosso and Corunna, Michigan, plants,including shipping and receiving department employees,of the wage increase announcement support the Board's determination thatsuch activityon the part of the employer constitutes a Sec 8(aXi)violation."See alsoSea Life Inc.,supra"Huberta CoalCo, Inc.,168NLRBNo. 22;Henry ColderCompany,163 NLRB No. 13.butexcludingofficeclericalemployees,professionalemployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargainingwithin themeaningof Section 9(b) of the Act.5.At all times since November 26, 1968, InternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkers of America (UAW), has been theexclusiverepresentativeoftheemployeesintheappropriate unit described above for the purposes ofcollectivebargainingwith respect to rates of pay, wages,hoursofwork, and other terms and conditions ofemployment.6.By refusing to bargain collectively with theabove-named union, the Respondent has engaged in and isengagingin unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.7.By interrogating and threatening employees and bygrantingthem benefits in order to discourage theirmembership in or support of the above-named union, andby other conduct interferingwith,restraining,andcoercing its employees in the exercise of their Section 7rights, the Respondent has violated Section 8(a)(1) of theAct.8.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby recommendthat the Respondent, Triggs-Miner Corporation, Owossoand Corunna, Michigan, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a) Dominating or interfering with the administration of"Shop Employees" or the formation or administration ofIndependent Workers of Owosso, or contributing financialor other support to either of these organizations or anyother labororganizationof its employees.(b)Refusing to bargain collectively with InternationalUnion,United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW).(c) Interrogating or threatening employees or grantingthem benefits in order to discourage their membership inor support of the above-named union, or in any othermanner interferingwith,restraining,orcoercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Completely disestablish "Shop Employees" and itssuccessor,IndependentWorkersofOwosso,asrepresentative of any of its employees for the purpose, inwhole or in part, of dealing with it in respect togrievances, labor disputes, rates of pay, wages, hours ofwork, or other terms or conditions of employment.(b)Uponrequest,bargaincollectivelywithInternationalUnion, United Automobile, Aerospace andAgricultural ImplementWorkers of America (UAW), astheexclusive representative of the employees in thefollowing unit with respect to rates of pay, wages, hoursof work, and other terms and conditions of employment,and embody in a signed agreement any understandingreached. The bargaining unit is:Allproductionandmaintenance employees at theRespondent's Owosso and Corunna, Michigan, plants, 214DECISIONSOF NATIONALLABOR RELATIONS BOARDincluding shipping and receiving department employees,but excluding office clerical employees, professionalemployees, guards, and supervisors as defined in theAct.(c)Post at its places of business in Owosso andCorunna, Michigan, copies of the attached notice marked"Appendix B."" Copies of said notice, to be furnished bythe Regional Director for Region 7, shall, after being dulysigned by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 7, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith."IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges any violation of the Act notspecifically found hereinabove."In the event that this RecommendedOrderisadopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Orderof a TrialExaminer" in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourtof Appeals,the words"aDecree of the United StatesCourt ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has takento complyherewith."Sharon E. FathDrenda FlaggJanice FrelitzDonna GarskeJennifer GeorgeDianna GermanJoyce GetcyLorraine L. GetcyJanet GiacomaAnn GiffordJoAnn M. GoodClara GuelMary HaasPatricia HarringtonCindy HarrisNina M. HarrisonMagdalene Eva HazeltonDorothy E. HerronCathryn HetfieldJudith HetfieldBetty E. HorchaBetty I. HuberBarbara HudeckBeverly HustedBarbara J. JohnsonGeraldine JohnsonBarbara KennedyThelma RaynoJudy ReidBarbara RewertsRosemary RewertsElaine RobertsJoyce RohlKathy SchlicklinRay ShivleyJackie SkornickaShirley SmalleyBonnie SmithHenry SniderKathryn SodmanSusan SpencerDonna M. SpragueRosemary SpragueSherry ThielMary Sue TunnacliffRosemary TurnwaldDarlene VanceGenevieve ViersCynthia WardPatriciaWhippleConnie S. WilsonGloria WinansPatriciaWisecupSue ZlomakAPPENDIX BNOTICE TO ALLEMPLOYEESAPPENDIX AThe following employees, whose names appear on theNovember 22 payroll list, signed UAW cards on or beforeNovember 26, 1968:Beatrice Kay AlbringBarbara D. AllisonMarlene AndersonDebra A. BereczAgnes M. BighamKathleen BlahaJudy BolesNellie BoltonBeverly BrennerBeatriceMae BrewerKathleen BurleyJoyce A. CairlEtta Ruth ClarkGreta M. ClaycombJean ColemanBeulah M. CotterClarence CronkrightJohn M. DavidsonAnn DelaneyFrances M. DuncanMary DunnElma EdickThelma EdwardsBonnie LamphereArlene LarnerBonnie M. LawRobert LevitskiMary MaciakPam MackPhyllisMartinBettyMatthewsPatriciaMauriceRosetta MaynardKathleen MeltonDorothy MichalikLinda MillerCarol MoffitDonna G. MooreDonna JeanNaybackBessie NellisHelga NewmanJudy NewtonPatricia OnstottDoris H. ParmenterGail M. PrincinskyShirley RaderPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT dominate or interfere with theformation or administration of "Shop Employees" orIndependentWorkers of Owosso or any other labororganization of our employees, or contribute financialor other support to such organization.WE WILL completely disestablish "Shop Employees"andIndependentWorkersofOwossoastherepresentative of any of our employees for the purpose,inwhole or in part, of dealing with us in respect togrievances, labor disputes, rates of pay, wages, hours ofwork, or other terms and conditions of employment.WE WILL NOT refuse to bargain collectively withInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America(UAW).WE WILL, upon request, bargain collectively withInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America(UAW), as the exclusive representative of ouremployees in the following unit with respect to rates ofpay,wages, hours of work, and other terms andconditions of employment, and embody in a signed TRIGGS-MINER CORP.agreement any understanding reached.The bargainingunit is:All production and maintenance employees at ourplants at Owosso and Corunna, Michigan, includingshipping and receiving department employees, butexcludingofficeclericalemployees,professionalemployees, guards, and supervisors as defined in theAct.WE WILL NOT interrogate or threaten our employeesor grant them benefits in order to discourage theirmembership in or support of International Union,UnitedAutomobile,AerospaceandAgriculturalImplement Workers of America (UAW), or any otherlabororganization,inamannerconstitutinginterference, restraint, or coercion, or in any othermanner interfere with, restrain, or coerce our employees215in the exerciseof the rightsguaranteedin Section 7 ofthe National Labor Relations Act.DatedByTRIGGS-M INERCORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding,1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3200.